Citation Nr: 1035839	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Navy from May 
1963 to October 1966, and in the United States Air Force from 
August 1968 to March 1987.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

In May 2005, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the hearing is of record.  

In April 2007, the Board remanded the Veteran's claims of 
entitlement to service connection for PTSD and depression to RO 
via the Appeals Management Center (AMC) in Washington, DC.  In a 
June 2009 rating decision, the RO granted service connection for 
depression that represents a full grant of the benefits sought as 
to that that matter.  Thus, the Board will confine its 
consideration to the issue as set forth on the title page.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the probative 
and objective medical and other evidence of record is in 
equipoise as to whether he has PTSD that is related to stressful 
events during his active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD 
was incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009), effective prior 
to July 13, 2010; 38 C.F.R. § 3.304(f)(4)(5), effective July 13, 
2010.

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting 
entitlement to service connection of PTSD.  As this represents a 
complete grant of the benefit sought on appeal, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he developed PTSD as a result of 
stressful incidents he experienced while serving in the Republic 
of Vietnam.  After carefully considering the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the evidence is in equipoise.  Accordingly, giving the 
Veteran the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f). However, effective July 13, 2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009).  Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in- service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. 
Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The record reflects that the Veteran's VA medical records, dated 
from 2004 to2009, show that he was diagnosed with PTSD based on 
combat-related stressors and underwent treatment.  While, in 
March 2009, a VA psychiatrist who examined the Veteran diagnosed 
him with a major depressive disorder, June 2007 and April 2009 
signed statements from a VA clinical social worker, are to the 
effect that he was regularly treated for combat-related PTSD and 
bipolar disorder.  Thus, the first requirement for establishing 
service connection for PTSD has been satisfied.  

Consequently, resolution of this case turns on whether there also 
is credible supporting evidence that a claimed in-service 
stressor actually occurred and, if so, whether there is medical 
evidence of a causal relationship between the Veteran's PTSD and 
the verified in-service stressor.  

In his February 2004 claim and May 2005 Board hearing, the 
Veteran reported multiple in-services stressors including combat 
exposure and personal assaults.  The Veteran has contended that 
he has PTSD as a result of active naval service that involved 
naval gunfire support to United State Marines during the summers 
of 1965 and 1966; the search and rescue of downed aviators 
wounded by enemy fire in the summer and fall of 1966; the 
repelling and killing of enemy infiltrators in 1971; and the 
identification of targets to be bombed and the performance of 
bomb damage assessments in 1970 and 1971.

Specifically, the Veteran's first alleged stressor involved naval 
gunfire support to United States Marines occurred aboard the USS 
HULL (DD-945), off the coast of the Republic of Vietnam.  The 
Veteran recalled that relevant casualties included Capt. R.W., 
wounded in action in mid-1966, and signalman D.P., who suffered a 
non-battle injury in mid-1966.  The Veteran testified that, on 
one occasion, while the USS HULL was firing at targets in 
Vietnam, and he was in his usual position of working on the 
control bridge with the Captain (as the Captain's phone talker) 
to provide instant communications to all of the connecting combat 
organizations, the three-inch guns located a few feet in front of 
the bridge fired unexpectedly.  Capt. W. was knocked off balance, 
burned his face and incurred hearing loss.  Signalman P. was 
injured at the same time.  The Veteran was wearing a blast helmet 
and earphones and was not injured.  He testified that upon 
recovering, he was angry and experienced intense fear and horror.

The Veteran's second alleged stressor, the search and rescue of 
downed aviators wounded by enemy fire, also took place aboard the 
USS HULL, off the coast of the Republic of Vietnam.  In his March 
2004 written statement, he said that relevant casualties from 
downed planes included unknown aircrew members killed in action 
or wounded in action from June 1966 to October 1966 and during 
his May 2005 hearing testified that these operations occurred in 
1965 and 1966.  The Veteran testified that the search and rescue 
operations were in the Gulf of Tonkin and the South China Sea.  
The Veteran also said that he recovered the wounded as well as 
the deceased (and mangled), and that he experienced the trauma of 
knowing that these individuals were shot down and wounded.

His third alleged stressor, the identification of targets to be 
bombed and performance of bomb damage assessment, occurred while 
the Veteran was assigned to the 12th Reconnaissance Technical 
Squadron, from September 1970 to September 1971.  His task was to 
identify personnel targets to Air Force fighter wings and 
squadrons who then bombed, destroyed, or killed those targets.  
He testified that his assigned duties included locating and 
pinpointing enemy positions along the Ho Chi Minh Trail.  One of 
the combat operations in which he claimed to have participated 
was Lam Son 719 that occurred in early 1971.  He testified to 
intense operations there, including the maintenance of around the 
clock surveillance intelligence collection to provide the precise 
locations of the enemy that he personally distributed via secure 
telephone to combat pilots who then bombed those targets.  His 
task also entailed the performance of bomb damage assessment, to 
include calculating the number killed in action and gauging the 
effectiveness of the munitions employed against the enemy using 
air-to-ground munitions.  He reported that during this time 
aircrew members were shot down by enemy fire but that he forgot 
their names.  He testified that he was traumatized by counting 
dead bodies and seeing their condition on the photographs.

The Veteran also reported that he was the victim of sexual 
assault on two occasions while on active military duty.  A 
January 2004 VA outpatient record indicates a reported history of 
military sexual trauma.  Furthermore, the Veteran has variously 
described his alleged stressful events to include being the 
target of sexual assault on two occasions while stationed aboard 
the USS HULL and in the Republic of Vietnam.  During his May 2005 
Board hearing, he described the two alleged incidents in detail.  

First, the Veteran testified that, in 1965, he was the victim of 
a sexual assault in the confined and cramped space of a 
passageway from the sleeping quarters to the restroom.  On 
returning to his locker, and while robed only in a towel, a man 
whose name the Veteran testified he remembered quite clearly, 
came from behind, lifted his towel, and placed his penis in the 
Veteran's rectum.  The Veteran stated that he fought back and 
succeeded in stopping the attack.  He testified to not telling 
anyone about it at the time because he was embarrassed and 
ashamed.  It was the only time the Veteran experienced military 
sexual trauma aboard ship that he recalled.

Second, the Veteran testified that, in 1971, while in Vietnam, he 
was the victim of a sexual assault while sleeping in his 
barracks.  Between his barracks and the perimeter was the 
compound of military personnel from the Republic of Korea.  He 
stated that, on one occasion, he awoke in his bed to discover a 
hand on his genitals.  He testified that he recognized the 
perpetrator as a First Sergeant from the Republic of Korea 
forces.  The Veteran testified that he fought back and pushed the 
assaulter away.  The reported perpetrator thereafter left the 
barracks and the Veteran recovered without suffering any further 
sexual abuse.  

In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force.  During his first period of 
service in the U.S. Navy, service department records confirm 
that, from June to October 1965, he was stationed aboard the USS 
HULL, in the waters off the coast of the Republic of Vietnam, and 
that his military occupational specialty (MOS) was yeoman or 
clerk.  His service medals include the National Defense Service 
Medal and Armed Forces Expeditionary Medal (Vietnam).  These 
medals, while commendable in their own right, are not prima facie 
evidence he engaged in combat with an enemy force.  In addition, 
he was not awarded any other commendation typically associated 
with valor or heroism shown while engaged in combat with an enemy 
force.  So there is no evidence confirming his involvement in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).  

During his military service in the U.S. Air Force, the Veteran 
was stationed in the Republic of Vietnam from November 1970 to 
August 1971 when his MOS was imagery interpretation specialist.  
For his Vietnam service, he received the Armed Forces 
Expeditionary Medal (Vietnam), Vietnam Service Medal with four 
oak leaf clusters, Air Force Presidential Unit Citation, Air 
Force Unit Award with two oak leaf clusters, Republic of Vietnam 
Gallantry Cross with Palm, and the Republic of Vietnam Campaign 
Medal.  An August 1971 performance evaluation states that the 
Veteran's duties involved performing pre-mission target research 
and typing final intelligence messages for electrical 
transmission and that his significant photo interpretations from 
both day photo and infra-red sensor systems were directly 
responsible for slowing and hampering enemy infiltration and 
resupply.  Therefore, although related to the combat mission, the 
Veteran's duties do not appear to have engaged him in direct 
combat with the enemy.

Thus, the Veteran's lay testimony, alone, will not be enough to 
establish the occurrence of the alleged stressor.  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. at 98.  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In other words, 
whether an alleged incident in service occurred is a factual, not 
medical, determination.

However, the evidence in this case essentially confirms that the 
Veteran likely experienced various stressors during his military 
service that underlie his diagnosis of PTSD.

Notably, although the records in the file do not include the 
specific incidents described by the Veteran, a history of the USS 
HULL provides reasonable corroboration that, from July to August 
1965, while he was assigned to the ship, shells were fired in 
support of forces ashore and its sailors helped rescue several 
downed American aviators.  Thus, it would appear that the Veteran 
was exposed to traumatic incidents at this location such as he 
described.  There need not be corroboration of every detail of 
his participation in these alleged events.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Suozzi v. Brown, 10 Vet. App. 
at 311.

The new amendment to 38 C.F.R. § 3.304, effective July 13, 2010, 
has no impact on PTSD stressors claimed to have been experienced 
during combat, or that are the result of personal or sexual 
assault, since there already are special provisions, exceptions, 
etc., for these other type claims.

Although the Veteran may have feared hostile activity while 
stationed in Vietnam, his diagnosis of PTSD and its relationship 
to his military service is based on his actual exposure to 
combat-related incidents and not simply on fear of hostile 
activity. 

As to whether the Veteran has PTSD related to active service, the 
evidence is clearly in equipoise.  The Veteran maintains that, 
while he was assigned to the USS HULL, in mid-1965, it fired 
shells against enemy forces and rescued a downed American flyer, 
to which he attributes his PTSD.  While this could not be 
verified, the service department did confirm his service aboard 
the ship and a history of the USS HULL is essentially consistent 
with some of the experiences that he described.  Furthermore, 
both VA physicians and clinicians who treated the Veteran appear 
to have associated his psychiatric disorder with his reported 
stressful events in service, although the March 2009 VA 
psychiatric examiner only diagnosed major depressive disorder.  
Thus these medical opinions have probative value, and after 
reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Hence, the Board finds that the 
evidence is in equipoise as to whether the Veteran has PTSD that 
cannot be dissociated from active service.  Accordingly, pursuant 
to 38 U.S.C.A. § 5107, entitlement to service connection for PTSD 
is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


